Citation Nr: 1440025	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for Depuytren's contracture of the right hand, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a right hand disorder, to include carpal tunnel syndrome (CTS) and peripheral neuropathy.  

4.  Entitlement to an increased rating in excess of 20 percent for a left little finger disability with soft tissue flexion contractures of the left hand (left hand disability).  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 1959. 

This matter came before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record.

The issues on appeal were previously remanded by the Board in December 2012 for the issuance of a Statement of the Case addressing the claim for an increased rating for a left hand disorder and applications to reopen the claims for service connection for Depuytren's contracture of the right hand and a lumbar spine disorder.  The Board also remanded the claim for a TDIU to obtain a VA examination to assist in determining whether the Veteran's service-connected disabilities of posttraumatic stress disorder (PTSD), left hand disability, tinnitus, hearing loss, and left ring finger scar with flexion deformity, collectively rendered the Veteran unable to secure or follow a substantially gainful occupation.  These actions were accomplished, and the claims of an increased rating for the left little finger and new and material evidence to reopen service connection for back and right hand conditions were readjudicated in a February 2013 statement of the case and the claim for a TDIU was readjudicated in a November 2013 supplemental statement of the case.  For these reasons, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Although the RO has characterized the Veteran's claim for a right hand disorder as service connection for Depuytren's contracture of the right hand, the Veteran has not limited his claim for service connection to Depuytren's contracture of the right hand.  The evidence of record demonstrates that the Veteran has been diagnosed with CTS and peripheral neuropathy of the right hand and wrist.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other right hand diagnoses of record, the Board has recharacterized the claims as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a lumbar spine disorder (reopened); 
(2) service connection for Depuytren's contracture of the right hand (reopened); 
(3) service connection for a right hand disorder, to include CTS and peripheral neuropathy; (4) an increased rating in excess of 20 percent for a left little finger disability with soft tissue flexion contractures of the left hand; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied reopening the claim for service connection for Depuytren's contracture of the right hand and denied service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion. 

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for Depuytren's contracture of the right hand and lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied reopening the claim for service connection for Depuytren's contracture of the right hand and denied service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013). 

2.  The evidence received subsequent to the July 2008 rating decision is new and material; the claim for service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The evidence received subsequent to the July 2008 rating decision is new and material; the claim for service connection for Depuytren's contracture of the right hand is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Given the Board's favorable decision on the Veteran's petition to reopen his previously denied claims of service connection for Depuytren's contracture of the right hand and service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.  The reopened claims are addressed in the remand section below.  

New and Material Evidence Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Application to Reopen Service Connection for Depuytren's Contracture of the Right Hand

In a July 2008 rating decision, the RO denied reopening the claim for service connection Depuytren's Contracture of the Right Hand, finding that the evidence did not demonstrate that the right hand disorder was incurred in or otherwise related to service.  The Veteran was properly notified of the July 2008 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the July 2008 rating decision consisted of service treatment records, private treatment records, a May 2008 VA examination report, and the Veteran's statements. 


Evidence received since the July 2008 rating decision includes, in pertinent part, the Veteran's testimony at the July 2014 Travel Board hearing.  Specifically, the Veteran reported that he injured both hands, not just the left, during service while being caught in a net for approximately 20 minutes.  See July 2014 Board Hearing Transcript at pg. 10-11.  

A May 2008 VA examination report, obtained prior to the final July 2008 rating decision, discussed the Veteran's in-service injury as a result of hanging from a net for 20 minutes; however, the injury was associated only with the left hand and not the right.  The Veteran now claims that the in-service injury was the cause of both his right and left hand disorders.  In a March 2013 hand and finger VA examination report, the Veteran stated that he injured his right hand at the same time he injured his left (in service), and that the right hand was worse than the left.  

The Board finds that the Veteran's July 2014 testimony and statements made during the March 2013 VA examination, received after the final July 2008 rating decision and presumed to true for the purpose of determining whether new and material evidence has been received, relates to an unestablished fact necessary to substantiate the claim for Depuytren's contracture of the right hand.  Specifically, it suggests that the Veteran's currently diagnosed Depuytren's contracture of the right hand may be related to the in-service bilateral hand injury.  Accordingly, the Veteran's claim for service connection for Depuytren's contracture of the right hand is reopened.

Application to Reopen Service Connection for Lumbar Spinal Stenosis and Spondylolisthesis, Post Lumbar Laminectomy and Fusion 
(Lumbar Spine Disorder)

In a July 2008 rating decision, the RO denied reopening the claim for service connection a lumbar spine disorder, finding that the evidence did not demonstrate that a lumbar spine disorder was incurred in or was otherwise related to service.  The Veteran was properly notified of the July 2008 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the July 2008 rating decision consisted of service treatment records, private treatment records, a May 2008 VA (hand and finger) examination report, and the Veteran's statements. 

Evidence received since the July 2008 rating decision includes, in pertinent part, the Veteran's testimony at the July 2014 Travel Board hearing.  Specifically, the Veteran reported that during combat he injured his back while diving behind a pile of rocks to avoid sniper fire.  See July 2014 Board Hearing Transcript at pg. 18.  The Veteran stated that he never went to sick bay, but was given pain killers to alleviate the pain.  The Veteran further testified that he has experienced back pain "off and on" since service separation, which he stated, had progressively worsened with time.  See July 2014 Board Hearing Transcript at pgs. 19-21.    

The Board finds that the Veteran's July 2014 testimony, received after the final July 2008 rating decision and presumed to be true for the purpose of determining whether new and material evidence has been received, relates to an unestablished fact necessary to substantiate the claim for service connection for the lumbar spine disorder.  Specifically, it suggests that the Veteran's currently diagnosed lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion may be related to the in-service back injury.  Accordingly, the Veteran's claim for service connection for a lumbar spine disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion, is granted.  

New and material evidence having been received, the appeal to reopen service connection for Depuytren's contracture of the right hand is granted.

REMAND

Service Connection for Lumbar Spine Disorders

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Board has reopened the Veteran's claim for service connection for a lumbar spine disorder.  The evidence demonstrates that the Veteran has been diagnosed with lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion.  Further, the Veteran testified that he hurt his back during combat and has experienced back pain since service separation.  The record indicates that the Veteran was awarded the Combat Action Ribbon.  The Veteran has not been afforded a VA examination to address the etiology of his lumbar spine disorders.  In light of the "low threshold" as announced in McLendon, the Board finds that remand for a VA examination is necessary to determine if the Veteran's currently diagnosed lumbar spine disorders are etiologically related to service.

Service Connection for Right Hand Disorders

The Board has reopened the Veteran's claim for service connection for Depuytren's contracture of the right hand.  The Veteran has been diagnosed with CTS, for which he has undergone surgery, and peripheral neuropathy of the right hand/wrist.  Although the Veteran has been afforded numerous VA examinations which address his left and right hand disorders, including Depuytren's contracture, CTS, and peripheral neuropathy, none have provided an opinion as to whether any currently diagnosed right hand disorder is related to service, to include being caught in a net for approximately 20 minutes while climbing down a ship.  Accordingly, a VA medical opinion is necessary.  
Increased Rating for Left Finger/Hand Disability

Upon review of the evidence of record, it does not appear that the RO has reviewed certain pertinent evidence of record in regard to the claim for an increased rating for the left finger/hand disability.  Specifically, the RO last issued a statement of the case in February 2013 and, subsequently, the Veteran was afforded a VA hand and finger examination in March 2013 specific to his left hand disability.  The Board also notes that a waiver of RO review has not been received in conjunction with this new medical evidence.  Accordingly, the case must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the February 2013 statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

TDIU

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to assist in determining the etiology of his lumbar spine disorders.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.
The examiner is asked to address the following: 

(a)  Provide a diagnosis for any lumbar spine disorder (Note: the Veteran has previously been diagnosed with  lumbar spinal stenosis and spondylolisthesis, post lumbar laminectomy and fusion).

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's lumbar spine disorder(s) had its onset during service or is otherwise related to any in-service injury.  (Note: The examiner should assume, for purposes of the opinion, that the Veteran sustained a back injury during service while diving to avoid sniper fire).  See July 2014 Board Hearing Transcript at pg. 18.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

2.  Obtain a VA medical opinion regarding the Veteran's right hand/wrist disorders (a physical examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

The examiner is asked to address the following: 

(a)  Provide a diagnosis for any right hand/wrist disorder (Note: the Veteran has previously been diagnosed with  Depuytren's contracture of the right hand, carpal tunnel syndrome, and peripheral neuropathy of the right hand/wrist).

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right hand disorder(s) had its onset during service or is otherwise related to any in-service event or injury.  (Note: The examiner should assume, for purposes of the opinion, that the Veteran sustained a left and right hand injury during service while being caught in a net).  See July 2014 Board Hearing Transcript at pgs. 10-11.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  Readjudicate the claim for an increased rating in excess of 20 percent for a left little finger disability with soft tissue flexion contractures of the left hand and issue a supplemental statement of the case which specifically discusses all evidence received since the February 2013 statement of the case, specifically the March 2013 VA hand and finger examination.  

4.  After completion of the foregoing and all other necessary development, the AOJ should re-adjudicate all issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


